JENNINGS, J.
The clerk’s and the reporter’s transcripts herein were filed in this court on September 8, 1937. The appellant has made no appearance and no brief has been filed in his behalf. No extension of time for filing a brief for appellant has been requested or granted. The cause was regularly calendared for October 14, 1937, at which time the attorney-general moved the court to affirm the judgment in accordance with the provisions of section 1253 of the Penal Code.  Since the time within which appellant’s opening brief should have been filed has expired and no appearance has been made in his behalf the motion is proper and must be granted.
The judgment is therefore affirmed.
Barnard, P. J., and Marks, J., concurred.